Name: Commission Regulation (EEC) No 2230/83 of 3 August 1983 re-establishing the levying of customs duties on lithium oxide and lithium hydroxide, falling within subheading 28.28 B and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 8 . 83 Official Journal of the European Communities No L 214/9 COMMISSION REGULATION (EEC) No 2230/83 of 3 August 1983 re-establishing the levying of customs duties on lithium oxide and lithium hydroxide, falling within subheading 28.28 B and originating in China, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3377/82 apply reference base in question after being charged there ­ against ; whereas the exchange of information orga ­ nized by the Commission has demonstrated that continuance of the preference threatens to cause economic difficulties in a region of the Community ; Whereas, therefore, customs duties in respect of the products in question must be re-established against China, HAS ADOPTED THIS REGULATION : Article 1 As from 8 August 1983 , the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 3377/82, shall be re-established on imports into the Community of the following products originating in China : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3377/82 of 8 December 1982 applying generalized tariff preferences for 1983 in respect of certain indus ­ trial products originating in developing countries ('), and in particular Article 12 thereof, Whereas, pursuant to Article 1 of that Regulation, duties on the products listed in Annex B, originating in each of the countries or territories listed in Annex C, shall be totally suspended and the products as such shall , as a general rule, be subject to statistical surveil ­ lance every three months on the reference base referred to in Article 11 ; whereas, as provided for in Article 11 , where the increase of preferential imports of these products, originating in one or more benefi ­ ciary countries, causes, or threatens to cause, economic difficulties in the Community or in a region of the Community, the levying of customs duties may be re-established, once the Commission has had an appropriate exchange of information with the Member States ; whereas for this purpose the reference base to be considered shall be, as a general rule, 138 % of the highest maximum amount valid for 1980 ; Whereas, in the case of lithium oxide and lithium hydroxide falling within subheading 28.28 B, the reference base is fixed at 1 26 500 ECU ; whereas, on 21 July 1983 , imports of these products into the Community originating in China reached the CCT heading No Description 28.28 B (NIMEXE code 28.28-10) Lithium oxide and lithium hydroxide Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in. all Member States . Done at Brussels, 3 August 1983 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 363, 23 . 12. 1982, p. 1 .